Citation Nr: 1011332	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  05-12 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1968 to August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In June 2006, the 
Veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  The Board, in pertinent part, 
reopened and remanded for additional development the issue on 
appeal in July 2007.  The issue was again remanded by the 
Board in May 2009.


FINDING OF FACT

The Veteran is not shown to have hepatitis C.


CONCLUSION OF LAW

Service connection for hepatitis C is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts have been 
fulfilled by information provided to the Veteran by 
correspondence dated in March 2006 and August 2007.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist in completing his claim and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  
38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  73 Fed. 
Reg. 23,353- 23,356 (Apr. 30, 2008).

The Veteran has had ample opportunity to respond/supplement 
the record and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.

The Veteran's service treatment records (STRs) are associated 
with his claims file, as are pertinent post-service treatment 
records.  The RO arranged for an examination in September 
2008; the Veteran reported for this examination.  Most 
recently, the RO arranged for a VA examination in September 
2009; the Veteran failed to report for the examination.  
Evidentiary development in this matter is complete to the 
extent possible.  The Veteran has not identified any 
pertinent evidence that remains outstanding.  VA's duty to 
assist is met.  Accordingly, the Board will address the 
merits of this claim.  

Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
also may be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection requires medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and competent (medical) evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  This principle has been repeatedly 
reaffirmed by the Federal Circuit, which has stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decisions, there is no need 
to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(holding that VA must review the entire record, but does not 
have to discuss each piece of evidence). Hence, the Board 
will summarize the relevant evidence where appropriate, and 
the Board's analysis will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

STRs show the Veteran was evacuated from Vietnam in July 1971 
and hospitalized at Ft. Gordon, Georgia, during his final 
months of service in order to receive treatment for jaundice 
and acute infectious viral hepatitis with encephalopathy.  
The records document his hospitalization in detail, including 
a report of coma for 2 days in June 1971.  An August 1971 
separation examination report noted a normal clinical 
evaluation of the stomach and viscera.

A February 2003 VA hepatitis screening was negative. 

VA treatment reports dated in 2003 and 2004 include 
hepatomegaly in the lists of medical problems.  An October 
2004 private medical report noted a clinical history of 
hepatomegaly and hepatitis C.  A November 2004 report noted a 
diagnosis of neuropathy and included a comment that in some 
cases persons with hepatitis C will develop peripheral 
neuropathy.    

A February 2005 VA hepatitis screen was negative.  

A September 2008 VA Liver, Gallbladder, and Pancreas 
disorders examination report noted the Veteran complained of 
occasional nausea, shortness of breath, anemia, and 
hepatomegaly secondary to hepatitis.  The examining physician 
noted the claim file was reviewed and specifically noted that 
records showed the Veteran was treated for viral hepatitis 
with acute encephalopathy during service.  It was noted that 
disorder had resolved without sequelae and that the treating 
physician had noted there was no hepatomegaly.  It was 
further noted, in essence, that the post-service treatment 
records included diagnoses of hepatomegaly and hepatitis C, 
but that there was no imaging study or documentation to 
confirm a diagnosis of hepatomegaly.  The examining physician 
stated his belief that the diagnosis of hepatitis C was 
incorrect based upon the results of a negative February 2003 
hepatitis C antibody test and serum transaminases in 
September 2006 that were within normal limits.  A diagnosis 
of type A viral hepatitis with encephalopathy and prolonged 
hospitalization during service was provided, but it was noted 
that there was no sequelae at the time of hospital discharge.  
The physician stated that it was unlikely that any of the 
Veteran's current medical problems were related to the viral 
hepatitis he experienced during active service.  His dyspnea 
was believed to be due to cigarette smoking and his anemia 
was due to an iron deficiency unrelated to any liver 
disorder.  It was also noted that his liver was of normal 
size at the time of his hospital discharge, that laboratory 
tests indicated he did not had hepatitis C, and that there 
was no evidence of ongoing hepatic dysfunction.

The Veteran failed to report for a September 2009 VA 
examination that was scheduled to obtain laboratory testing 
to determine whether the Veteran is infected with hepatitis 
C.  In an October 2009 letter from the VA Medical Center, the 
Veteran was notified that because he had failed to report to 
the examination the request for examination by the RO was 
cancelled; he was advised to ask the RO to make a request to 
have the examination rescheduled.  The Veteran did not 
respond to this letter, and specifically did not contact the 
RO to arrange for re-scheduling.  In a January 2010 SSOC, it 
was noted that the Veteran failed to report for a scheduled 
VA examination.

While the Veteran's STRs do show treatment for acute 
infectious viral hepatitis with encephalopathy in June and 
July 1971, an August 1971 separation examination report is 
silent for any findings related to hepatitis C.  Moreover, 
there is no post-service medical evidence of hepatitis C.  
Laboratory tests in 2003 and 2005 revealed no evidence of 
hepatitis C.  A 2008 VA examiner noted that records showed 
the Veteran was treated for viral hepatitis with acute 
encephalopathy during service.  It was noted that disorder 
had resolved without sequelae and that the treating physician 
had noted there was no hepatomegaly.  It was further noted, 
in essence, that the post-service treatment records included 
diagnoses of hepatomegaly and hepatitis C, but that there was 
no imaging study or documentation to confirm a diagnosis of 
hepatomegaly.  The examining physician stated his belief that 
the diagnosis of hepatitis C was incorrect based upon the 
results of a negative February 2003 hepatitis C antibody test 
and serum transaminases in September 2006 that were within 
normal limits.  There is no medical opinion to the contrary.  
VA attempted to have the Veteran examined in 2009 to 
determine if he has a current diagnosis of hepatitis C 
related to his military service; however, he failed to report 
to the examination.  The Court has held that the duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Governing regulation provides that 
where medical evidence is inadequate to adjudicate a claim a 
VA examination is to be authorized, and that the individual 
for whom an examination has been authorized is required to 
report for the examination.  38 C.F.R. § 3.326(a).  A 
claimant may not simply ignore or disregard attempts to 
assist him until after the claim has been adjudicated or 
readjudicated.  Accordingly, because the evidence does not 
support the Veteran's claim, as it does not show that he has 
the disability for which service connection is sought, 
service connection for hepatitis C must be denied.  See 
Brammer, supra.

In reaching the above conclusion, the Board has considered 
the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for hepatitis C is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


